Citation Nr: 1631692	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  09-22 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for residuals of a fractured mandible. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION
      
The Veteran had active military service in the Marine Corps from April 1977 to March 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge in March 2015 at a video hearing. 

This case was remanded in June 2015 for further development. 


FINDING OF FACT

The Veteran's residuals of his jaw fracture was manifested by limitation of the inter-incisal distance to 40 mm or less, or lateral excursion to 8 mm or less. Throughout the appeal period the Veteran's residuals of his jaw fracture have never been limited in inter-incisal distance to 10mm or less even with consideration of the functional effects of pain. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 percent for residuals of a jaw fracture have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

The Veteran has appealed the 30 percent disability rating that the RO assigned for the residuals of his fractured mandible effective since August 22, 2006. 

The RO has evaluated the Veteran's residuals of a fractured mandible under 38 C.F.R. § 4.150, Diagnostic Code 9905. That code addresses limitation of motion in temporomandibular articulation. Limitation of the inter-incisal range is rated at 40 percent if limited to 0 to 10 millimeters (mm), 30 percent if limited to 11 to 20 mm, 20 percent if limited to 21 to 30 mm, and 10 percent if limited to 31 to 40 mm. Limitation of lateral excursion is rated at 10 percent if it is limited to 0 to 4 mm.

The Veteran testified that a private dentist measured his jaw at 10mm and that he wrote the VA a letter about this finding. He also reported that he drinks mostly Boost and Ensure and does not eat hard food. He noted that it hurts if he eats anything and that when he yawns his jaw cracks. 

The Veteran had a VA examination in March 2016 that found that he had a right and left lateral excursion of 8mm and inter-incisal distance of 40mm. These findings would normally result in a 10 percent rating. However, the evaluation of 40 percent has been in place since the last October 2013 rating decision. Under 38 CFR 3.344(c), conditions which have been in place at the same level for five years or more require a showing of sustained improvement prior to a reduction.

The Board does not have any evidence that there was a finding of a private dentist measuring the Veteran's jaw at 10mm. Based on the evidence above, the weight of the evidence is against finding a rating higher than 30 percent for the Veteran's condition. 

The Board fully acknowledges that the Veteran's jaw is painful.  However, the Board also acknowledges that, while pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

The March 2016 VA examiner noted there was no functional loss or impairment of the joint. Moreover, there were no observed or reported flare-ups. The VA examiner also noted that it is not possible to determine without speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability either during flare-ups or when the jaw is used repeatedly over a period of time. Therefore, it is against the weight of the evidence to find any basis for a higher rating under Mitchell. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. The Veteran's service-connected residuals of a jaw fracture disability is manifested by signs and symptoms such as pain, limited motion, weakness, fatigability, and lack of endurance, which impairs his ability to open and close his mouth, to chew food, to speak, and to access his teeth for purposes of dental hygiene and treatment.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule.  The diagnostic code in the rating schedule provides a disability rating on the basis of limited jaw motion.  The ratings for inter-incisal range inherently include the natural and reasonable results of such limitation. For all disabilities of the joints, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.

II. The Duties to Notify and Assist. 

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a July 2013 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with two VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his jaw condition.   

ORDER

Entitlement to a rating higher than 30 percent for residuals of a mandible fracture is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


